UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52176 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 462 7th Avenue, 4th Floor, New York, NY 10018 (Address of principal executive offices) (Zip Code) (212) 594-5050 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstandingat December 6, 2012 Common Stock, par value $0.001 per share SNAP INTERACTIVE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30,2012 Table of Contents PageNumber PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012(Unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011(Unaudited) 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2012 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for theNine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Notes toCondensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4. Controls and Procedures 26 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28 SIGNATURES 29 i FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q constitute “forward-looking statements” made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 that are based on current expectations, estimates, forecasts and assumptions and are subject to risks and uncertainties.Words such as “anticipate,” “assume,” “believe,” “budget,” “continue,” “could,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “began,” “target,” “would” and variations of such words and similar expressions are intended to identify such forward-looking statements.All forward-looking statements speak only as of the date on which they are made.Such forward-looking statements are subject to certain risks, uncertainties and assumptions relating to certain factors that could cause actual results to differ materially from those anticipated in such statements, including, without limitation, the following: ● our heavy reliance onFacebook platform to run our application and Facebook’s ability to discontinue, limit or restrict access to its platform by us or our application, change its terms and conditions or other policies or features, including restricting methods of collecting payments and establish more favorable relationships with one or more of our competitors; ● our ability to develop and enhance our product to remain commercially acceptable to the social discovery and online dating market; ● our ability to derive revenue from our mobile platforms; ● our reliance on a small number of our total users for nearly all of our revenue; ● our ability to establish and maintain brand recognition; ● the intense competition in the social discovery and online dating marketplace; ● our reliance on email campaigns to convert installs to subscribers; ● our ability to effectively advertise our products through a variety of advertising media; ● our ability to generate subscribers through advertising and marketing agreements with third party advertising and marketing providers; ● our ability to effectively manage our growth, including attracting and hiring key personnel; ● our ability to develop and market new technologies to respond to rapid technological changes; ● our ability to anticipate and respond to changing consumer trends and preferences; ● our ability to support our application for mobile platforms; ● our ability to obtain additional financing to execute our business plan; ● our reliance on our chief executive officer and sole director; ● our dependence on a single vendor to host the majority of our application traffic; ● our reliance upon credit card processors and related merchant account approvals; ● the increased governmental regulation of the online dating, social discovery or Internet industries; ● our ability to protect our intellectual property; ● the potential impact of a finding that we have infringed on intellectual property rights of others; ● the effect of programming errors or flaws in our products; ● the effect of security breaches, computer viruses and computer hacking attacks; ● our limited insurance coverage and the risk of uninsured claims; ● the possibility that our users and subscribers may be harmed following interaction with other users and subscribers; ● the risk that we would be deemed a “dating service” or an “Internet dating service” under various state regulations; and ● other circumstances that could disrupt the functioning of our application and website. For a more detailed discussion of these and other factors that may affect our business, see the discussion in “Item 1A. Risk Factors” in our Amendment No. 1 to Annual Report on Form 10-K/A for the year ended December 31, 2011, and the discussion in Management’s Discussion and Analysis of Financial Condition and Results of Operations included herein.We caution that the foregoing list of factors is not exclusive, and new factors may emerge, or changes to the foregoing factors may occur, that could impact our business.We do not undertake any obligation to update any forward-looking statement, whether written or oral, relating to the matters discussed in this Quarterly Report on Form 10-Q, except to the extent required by applicable securities laws. Unless the context otherwise indicates, references in this report to the terms “Snap,” “we,” “our,” “us” and the “Company” refer to Snap Interactive, Inc. and its subsidiaries. ii PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SNAP INTERACTIVE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Credit card holdback receivable Accounts receivable, net of allowances and reserves of$42,292 and $184,964, respectively Accrued interest receivable Investments - Prepaid expense and other current assets Total current assets Fixed assets and intangible assets, net Notes receivable Security deposits - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Total current liabilities Long term deferred rent Warrant liability Commitments Total liabilities Stockholders' equity: Preferred Stock, $0.001 par value, 10,000,000 shares authorized,none issued and outstanding - - Common Stock, $0.001 par value, 100,000,000 shares authorized, 43,805,261 and 38,580,261 shares issued, respectively, and 38,655,261 and 38,580,261 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 1 SNAP INTERACTIVE, INC. CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues (As Restated) (As Restated) Subscription revenue $ Advertising revenue Total revenues Costs and expenses: Programming, hosting and technology Compensation Professional fees Advertising and marketing General and administrative Total costs and expenses Loss from operations ) Interest income, net Mark-to-market adjustment on warrant liability ) Other income (expense) - - ) Net income (loss) before income tax ) ) Provision for income taxes - Net income (loss) $ $ $ ) $ ) Net income (loss) per common share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average number of common shares used in calculating net income (loss) per common share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SNAP INTERACTIVE, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid- Accumulated Stockholders’ Shares Amount in Capital Deficit Equity Balance at December 31, 2011 $ $ $ ) $ Exercise of stock options for common stock 75 - Stock-based compensation expense for stock options - - - Stock-based compensation expense for restricted stock awards - - - Net loss - - - ) ) Balance at September 30, 2012 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SNAP INTERACTIVE, INC. CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (As Restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of investment premium Stock-based compensation expense Mark-to-market adjustment on warrant liability ) Deferred rent ) Loss on disposal of fixed assets Changes in operating assets and liabilities: Restricted cash ) - Credit card holdback receivable ) Accounts receivable ) Accrued interest paid - ) Prepaid expense and other current assets ) ) Security deposit ) Accounts payable and accrued expenses and other current liabilities ) Deferred revenue Accrued interest payable - related party - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of fixed assets ) ) Redemption (purchase) of short-term investments ) Repayment (issuance)of note receivable issued to employees ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants - Proceeds from exercise of common stock warrants - Proceeds from exercise of stock options - Net cash provided by financing activities Netincrease (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for taxes $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Snap Interactive, Inc. (the “Company,” “we,” “our,” and “us”) and its wholly owned subsidiaries, eTwine, Inc. and Snap Mobile Limited.The condensed consolidated financial statements included in this report have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information.Accordingly, the financial statements contained herein do not include all the information necessary for a comprehensive presentation of the Company’s financial position and results of operations.The Company believes that the disclosures are adequate to make the information presented not misleading. The financial statements contained herein should be read in conjunction with the Company’s auditedconsolidated financial statements and the related notes to the audited consolidated financial statements included in the Company’s Amendment No. 1 to Annual Report on Form 10-K/A for the year ended December 31, 2011, filed with the SEC on December 7, 2012. In the opinion of management, the accompanying unaudited condensed consolidated financial data contains all normal and recurring adjustments necessary to present fairly the consolidated financial condition, results of operations, and changes in cash flows of the Company for the interim periods presented.The Company’s historical results are not necessarily indicative of future operating results, and the results for the nine months ended September 30, 2012, are not necessarily indicative of results to be expected for the year ending December 31, 2012, or for any other period. Certain amounts from prior periods have been reclassified to conform to the current period presentation. Restatement of Previously Issued Consolidated Financial Statements We have restated our consolidated financial statements as described in “Note2. Restatement of Certain Consolidated Financial Statements.” 2. Restatement of Certain Consolidated Financial Statements Our Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and our Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 have been restated to correct the accounting for warrants issued as part of the Company’s January 2011 equity financing.The Company has determined that, as prescribed under Accounting Standards Codification 480, Distinguishing Liabilities from Equity, these warrants should have been classified as liabilities on the Company’s Consolidated Balance Sheet because, according to the warrants' terms, a fundamental transaction could give rise to an obligation of the Company to pay cash to its warrant holders.The proper accounting for this warrant liability requires the liability to be recorded at fair value on the Company’s Consolidated Balance Sheet, with corresponding changes in such fair value to be recognized in earnings on the Company’s Consolidated Statements of Operations in each subsequent period. 5 Accordingly, the Company has restated the financial statements referenced above to correct this error.The correction of this error did not impact the operating results of the Company or its overall liquidity.The effects of the restatement on the Company’s consolidated financial statements are set forth in the tables below: Consolidated Statement of Operations for the Three Months Ended September 30, 2011: As Originally Reported Effect of Restatement As Restated Mark-to-market adjustment on warrant liability $ - $ $ Net loss before income tax Net loss Net loss per share - Basic and diluted Consolidated Statement of Operations for the Nine Months Ended September 30, 2011: As Originally Reported Effect of Restatement As Restated Mark-to-market adjustment on warrant liability $ - $ $ Net loss before income tax Net loss Net loss per share - Basic and diluted Consolidated Statement of Cash Flowsfor the Nine Months Ended September 30, 2011: As Originally Reported Effect of Restatement As Restated Net loss $ $ $ Mark-to-market adjustment on warrant liability - 3. Summary of Significant Accounting Policies During the nine months ended September 30, 2012, there were no material changes to the Company’s significant accounting policies from those disclosed in the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2011, except as disclosed below. Significant Estimates and Judgments The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Significant estimates relied upon in preparing these financial statements include the provision for future chargebacks and refunds on subscription revenue, estimates used to determine the fair value of our common stock, stock options, non-cash capital stock issuances, stock-based compensation and common stock warrants, collectability of our accounts receivable and the valuation allowance on deferred tax assets.Management evaluates these estimates on an ongoing basis.Changes in estimates are recorded in the period in which they become known. We base estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from our estimates. 6 Concentration of Credit Risk At times the Company has cash in bank accounts in excess of Federal Deposit Insurance Corporation (“FDIC”) insurance limits.The Company had approximately $4,356,873 and $1,561,947 in excess of FDIC insurance limits as of September 30, 2012 and December 31, 2011, respectively.The Company also had credit card holdback receivables of $415,571 and $441,840, which were held by payment processors, and $213,073 and $248,534 of which were not FDIC insured as of September 30, 2012 and December 31, 2011, respectively. Warrant liability The Company issued common stock warrants in January 2011 in conjunction with an equity financing.In accordance with Accounting Standards Codification (“ASC”) 480, Distinguishing Liabilities from Equity (“ASC 480”), the fair value of these warrants is classified as a liability on the Company’s Consolidated Balance Sheets because, according to the warrants' terms,a fundamental transaction could give rise to an obligation of the Company to pay cash to its warrant holders.Corresponding changes in the fair value of the warrants are recognized in earnings on the Company’s Consolidated Statements of Operations in each subsequent period. Income Taxes Income taxes are recognized for the amount of taxes payable for the current year and for the future tax consequence of events that have been recognized differently in the financial statements than on an income tax return. Deferred tax assets and liabilities are established using statutory tax rates and are adjusted for tax rate changes in the period of enactment. We assessthe realizability of our deferred tax assets by considering positive (e.g., sources of taxable income) and negative (e.g., recent historical losses) evidence.If, based on the evidence, it is concluded that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is recorded. We recognize in our financial statements the impact of a tax position taken on an income tax return if it is more likely than not that the tax position will be sustained on audit, based on the technical merits of the tax position. This involves the identification of potential uncertain tax positions, the evaluation of tax law and an assessment of whether a liability for uncertain tax positions is necessary. Different conclusions reached in this assessment can have a material impact on our consolidated financial statements.Currently, we have no uncertain tax positions. Recently Adopted Accounting Pronouncement On May 12, 2011, the Financial Accounting Standards Board (“FASB”)issued revised authoritative guidance (Accounting Standards Update (“ASU”) No. 2011-04) covering fair value measurements and disclosures.The amended guidance include provisions for (1) the application of concepts of "highest and best use" and "valuation premises", (2) an option to measure groups of offsetting assets and liabilities on a net basis, (3) incorporation of certain premiums and discounts in fair value measurements, and (4) measurement of the fair value of certain instruments classified in stockholders' equity.The revised guidance is effective for interim and annual periods beginning after December 15, 2011.The Company adopted this revised authoritative guidance prospectively for new or materially modified arrangements beginning January 1, 2012.The adoption of this revised authoritative guidance update did not have a significant impact on the Company’s consolidated financial statements. 7 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 4. Restricted Cash During the nine months ended September 30, 2012, the Company established a line of credit with JPMorgan Chase Bank, National Association related to the Company’s corporate credit cards, which required the Company to place a cash collateral guarantee of 105% of the monthly credit line of $100,000 in a certificate of deposit for twelve months with an assignment of deposit placed on the certificate of deposit as collateral. Accordingly, the Company has reported $105,000 as restricted cash on the balance sheet as of September 30, 2012. 5. Accounts Receivable, Net Accounts receivable, net consisted of the following at September 30, 2012 and December 31, 2011: September 30, December 31, (Unaudited) Accounts receivable $ $ Less:Allowance for doubtful accounts - ) Less:Reserve for future chargebacks ) ) Total accounts receivable, net $ $ Payments for subscriptions and micro-transaction purchases made by credit cards typically settle several days after the date of purchase. As of September 30, 2012, the amount of unsettled transactions due from credit card payment processors amounted to $161,255, as compared to $220,272 at December 31, 2011. As of September 30, 2012, the amount of receivable due from Apple Inc. amounted to $246,887, as compared to $176,118 at December 31, 2011.These amounts are included in our accounts receivable. 6. Investments and Fair Value Measurements The fair value framework under the FASB’s guidance requires the categorization of assets and liabilities into three levels based upon the assumptions used to measure the assets or liabilities.Level 1 provides the most reliable measure of fair value, whereas Level 3, if applicable, generally would require significant management judgment.The three levels for categorizing assets and liabilities under the fair value measurement requirements are as follows: ● Level 1:Fair value measurement of the asset or liability using observable inputs such as quotedprices in active markets for identical assets or liabilities; ● Level 2:Fair value measurement of the asset or liability using inputs other than quoted prices that are observable for the applicable asset or liability, either directly or indirectly, such as quoted prices for similar (as opposed to identical) assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active; and ● Level 3:Fair value measurement of the asset or liability using unobservable inputs that reflect the Company’s own assumptions regarding the applicable asset or liability. The following table summarizes those assets and liabilities as of September 30, 2012 and December 31, 2011: September 30, 2012 (Unaudited) December31, 2011 Level 1 Level2 Level3 Total Level 1 Level2 Level3 Total ASSETS: Cash equivalents: U.S. government securities (1) $ $ — $ — $ $ — $ — $ — $ — Certificates of deposit — Total cash equivalents $ $ — $ — $ $ — $ — $ — $ — Short-term investments: U.S. government securities (2) $ — $ — $ — $ — $ $ — $ — $ Certificates of deposit — Total short-term investments $ — $ — $ — $ — $ $ — $ — $ LIABILITIES: Common Stock Warrants: Common stock warrants $ — $ — $ $ $ — $ — $ $ Total common stock warrants $ — $ — $ $ $ — $ — $ $ (1)Includes amortization premium paid of $1,099 as of September 30, 2012. (2)Includes amortization premium paid of $8,733 as of December 31, 2011. Interest earned on debt securities is recorded to “Interest income, net” on the Consolidated Statement of Operations.The Company is classifying these short-term investments as held-to-maturity and has recorded them at amortized cost.The gross unrecognized holding gains and losses for the nine months ended September 30, 2012 were not material.The following table summarizes the amortized cost, fair value and weighted average yield of marketable securities and certificates of deposit as of September 30, 2012 (unaudited): SecurityType Remaining Maturity ConsolidatedBalanceSheet Classification Amortized Cost Fair Value Yield Government securities 31 Days Cash and cash equivalents $ $ 0.37% Certificates of deposit 89 Days Cash and cash equivalents 0.52% Total $ $ The Company’s warrant liability is carried at fair value and was classified as Level 3 in the fair value hierarchy due to the use of significant unobservable inputs.In order to calculate fair value, the Company used a custom model developed with the assistance of an independent third-party valuation expert.This model, at each measurement date, calculated the fair value of the warrant liability using a Monte-Carlo style simulation, as the value of certain features of the warrant liability would not be captured by the standard Black-Scholes model. The following table summarizes the values of certain assumptions used in the aforementioned custom model to estimate the fair value of the warrant liability at September 30, 2012 and December 31, 2011: September 30, December 31, (Unaudited) Stock price $ $ Strike price $ $ Remaining contractual term (years) Volatility 192.2% 215.5% Adjusted volatility 125.8% 125.5% Risk-free rate 0.4% 0.6% Dividend yield 0.0% 0.0% 8 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7.Fixed Assets and Intangible Assets, Net Fixed assets and intangible assets, net consisted of the following at September 30, 2012 and December 31, 2011: September 30, December 31, (Unaudited) Computer equipment $ $ Furniture and fixtures Leasehold improvements Software Website domain name Website costs Total fixed assets Less: Accumulated depreciation and amortization (218,916 ) (125,985 ) Total fixed assets and intangible assets, net $ $ The Company onlyholds fixed assets in the United States.Depreciation and amortization expense for the nine months ended September 30, 2012 was $112,509, as compared to $22,977for the nine months ended September 30, 2011. 8. Notes Receivable At September 30, 2012, the Company had notes receivable in the aggregate amount of $130,463 due from one current and two former employees.The Company paid taxes on stock-based compensation on these employees’ behalf during 2011 in exchange for these notes, and the outstanding amounts on the notes are secured by pledged stock certificates.The notes are due at various times during 2021 and bear interest rates between 2.80% and 3.57% per annum. 9.Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities consisted of the following at September 30, 2012 and December 31, 2011: September 30, December 31, (Unaudited) Compensation and benefits $ $ Deferred rent Professional fees - Other accrued expenses Total accrued expenses and other current liabilities $ $ 10. Income Taxes We had no income tax benefit or provision for the three and nine months ended September 30, 2012. As the Company has continued to incur a net loss, there is no income tax expense for the current period.Increases in deferred tax balances have been offset by a valuation allowance and therefore have no impact on our deferred income tax provision. In calculating the provision for income taxes on an interim basis, the Company estimates the annual effective tax rate based upon the facts and circumstances known at that time and applies that rate to its year-to-date earnings or losses.The Company’s effective tax rate is based on expected income and statutory tax rates and takes into consideration permanent differences between financial statement income and tax return income applicable to the Company in the various jurisdictions in which the Company operates.The effect of discrete items, such as changes in estimates, changes in enacted tax laws or rates or tax status, and unusual or infrequently occurring events, is recognized in the interim period in which the discrete item occurs.The accounting estimates used to compute the provision for income taxes may change as new events occur, additional information is obtained or as the result of new judicial interpretations or regulatory or tax law changes. 9 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 11. Stock-Based Compensation The Snap Interactive, Inc. 2011 Amended and Restated Long-Term Incentive Plan (the “Plan”) was adopted effective May 24, 2011, and subsequently amended and restated in its entirety on October 21, 2011.The Plan permits the Company to award grants of stock options (both incentive stock options and non-qualified stock options), stock appreciation rights, restricted shares of common stock, restricted stock units, performance stock, dividend equivalent rights, and other stock-based awards and cash-based incentive awards to its employees (including an employee who is also a director or an officer), non-employee directors and consultants.The maximum number of shares of common stock that may be delivered pursuant to awards granted under the Plan is 7,500,000 shares, of which 100% may be delivered pursuant to incentive stock options. Stock Options The following table summarizes the assumptions used in the Black-Scholes pricing model to estimate the fair value of the options granted during the nine months ended September 30, 2012: Nine Months Ended September 30, 2012 Expected volatility 301.48% Expected life of option 6.05 Years Risk free interest rate 1.00% Expected dividend yield 0% The following table summarizes stock option activity for the nine months ended September 30, 2012: Number of Options Weighted Average Exercise Price Stock Options: Outstanding at December 31, 2011 $ Granted Exercised ) Expired or canceled, during the period ) Forfeited, during the period ) Outstanding at September 30, 2012 Exercisable at September 30, 2012 $ At September 30, 2012, the aggregate intrinsic value of stock options that were outstanding and exercisable was $1,487,773 and $823,785, respectively.At September 30, 2011, the aggregate intrinsic value of stock options that were outstanding and exercisable was $2,735,360 and $2,662,635, respectively.The intrinsic value for stock options is calculated based on the exercise price of the underlying awards and the calculated fair value of such awards as of each respective period-end date. The following table summarizes non-employee stock option activity for the nine months ended September 30, 2012: Number of Options Weighted Average Exercise Price Non-employee Stock Options: Outstanding at December 31, 2011 $ Granted Exercised - Expired or canceled, during the period - Forfeited, during the period - Outstanding at September 30, 2012 Exercisable at September 30, 2012 $ At September 30, 2012 the aggregate intrinsic value of non-employee stock options that were outstanding and exercisable was $89,810. 10 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table summarizes unvested stock option activity for the nine months ended September 30, 2012: Number of Options Weighted Average Grant Date Fair Value Unvested Stock Options: Unvested stock options outstanding at December 31, 2011 $ Granted Vested ) Forfeited, during the period ) Unvested stock options outstanding at September 30, 2012 $ There was $1,782,664 and $107,202 of total unrecognized compensation expense related to unvested stock options at September 30, 2012 and 2011, respectively, which is expected to be recognized over a weighted average period of 2.48 and 2.00 years, respectively.Stock-based compensation expense was $212,803 and $600,613 during the three and nine months ended September 30, 2012, respectively, and $10,324 and $20,207 during the three and nine months ended September 30, 2011, respectively. At September 30, 2012, there was $451,480 of total unrecognized compensation expense related to unvested non-employee stock options, which is expected to be recognized over a weighted average period of 1.78 years.Stock-based compensation expense relating to non-employee stock options was $48,968 and $67,568 during the three and nine months ended September 30, 2012, respectively. Restricted Stock Awards (“RSAs”) The following table summarizes restricted stock award activity for the nine months ended September 30, 2012: Number of RSAs Weighted Average Grant Date Fair Value Restricted Stock Awards: Outstanding at December 31, 2011 $ Granted Vested - Forfeited, during the period - Outstanding at September 30, 2012 $ At September 30, 2012, there was $2,884,673 of total unrecognized compensation expense related to unvested restricted stock awards, which is expected to be recognized over a weighted average period of 9.19 years.Stock-based compensation expense relating to non-employee stock options was $79,071 and $235,495during the three and nine months ended September 30, 2012, respectively. 12. Common Stock Purchase Warrants In January 2011, we completed an equity financing that raised gross proceeds of$8,500,000 from the issuance of 4,250,000 units to certain accredited investors.Each unit consisted of (i) one share of common stock at a price of $2.00 per share and (ii) one warrant to purchase 0.5 shares of common stock that was exercisable for five years from the date of issuance.The warrants are exercisable any time on or before January 19, 2016 and have an exercise price of $2.50 per share.We received $7,915,700 in net proceeds from the equity financing after deducting offering expenses of $584,300.The exercise price of the warrants and number of shares of common stock to be received upon the exercise of the warrants are subject to adjustment for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions that occur after January 19, 2011. We also issued warrants to purchase up to 255,000 shares of our common stock to the placement agent in January 2011 in connection with the equity financing as additional consideration for its services.These warrants have the same terms, including exercise price, registration rights and expiration, as the warrants issued to the investors in the equity financing. Warrant Liability In connection with the issuance of these warrants, the Company recorded a warrant liability on its Consolidated Balance Sheet based on the estimated fair value of the common stock warrants at the issuance date.The warrants are valued at the end of each reporting period with changes recorded as mark-to-market adjustment on warrant liability on the Company’s Consolidated Statement of Operations.The fair value of these warrants was $1,546,050 and $937,000 at September 30, 2012 and December 31, 2011, respectively, based on a model developed with the assistance of an independent third-party valuation expert. The mark-to-market income (expense) on these warrants was$562,200 and$632,475 for thethree months endedSeptember30, 2012andSeptember 30, 2011,respectively and$(609,050)and$2,014,575for thenine months endedSeptember30, 2012andSeptember30, 2011,respectively, and was not presented within loss from operations. Common Stock Issued for Warrants Exercised In April 2011, we issued 37,500 shares of our common stock and received net proceeds of $88,125 after an investor exercised common stock warrants issued in our equity financing at an exercise price of $2.50 per share. The following table summarizes warrant activity for the nine months ended September 30, 2012: Number of Warrants Weighted Average Exercise Price Stock Warrants: Outstanding at December 31, 2011 $ Granted - Exercised - Forfeited - Outstanding at September 30, 2012 Warrants exercisable at September 30, 2012 $ 11 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 13. Net Income (Loss) Per Common Share Basic income (loss) per common share is determined using the Two-ClassMethod and is computed by dividing net income (loss) attributable to Snap Interactive Inc. common shareholders by the weighted-average common shares outstanding during the period.The Two-ClassMethod is an earnings allocation formula that determines income (loss) per share for each class of common stock and participating security according to dividends declared and participation rights in undistributed earnings.Diluted income (loss) per common share reflects the more dilutive earnings per share amount calculated using the treasury stock method or the Two-ClassMethod. The following table provides a reconciliation of basic and diluted net income (loss) per common share attributable to Snap Interactive Inc. common shareholders for the periods presented: Three Months Ended Nine Months Ended September 30, September 30, (As Restated) (As Restated) Net income (loss) attributable to Snap Interactive, Inc. shareholders $ $ $ ) $ ) Net income (loss) allocated to participating securities - - Net income (loss) attributable to Snap Interactive, Inc. common shareholders – basic $ $ $ ) $ ) Average number of common shares outstanding – basic Dilutive effect of equity awards - - Average number of common shares outstanding – diluted Net income (loss) per common share attributable to Snap Interactive, Inc. common shareholders: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) The following outstanding options, unvested restricted stock awardsand warrants were excluded from the computation of diluted net income per share for the periods presented as their effect would have been anti-dilutive: Three Months Ended Nine Months Ended September 30, September 30, Options to purchase common stock - - Unvested restricted stock awards - - Common stock warrants - - 12 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 14.Related Party Transactions During the nine months ended September 30, 2012, there were no material changes to the Company’s transactions with related parties from those disclosed in “Note 10. Related Party Transactions” in the notes to the consolidated financial statements included in the Company’s Amendment No. 1 to its Annual Report on Form 10-K/A for the year ended December 31, 2011, filed with the SEC on December 7, 2012 which disclosure is hereby incorporated by reference herein, except for the following: During the first quarterof2012, 5,150,000 shares of restricted stock granted to the Company’s Chief Executive Officer and Co-Founder were issued in certificate form. These shares have voting rights, but are not tradable and are not considered outstanding as of September 30, 2012 as they had not vested.Accordingly, 5,150,000 shares were recorded as issued on the Company’s Consolidated Balance Sheet at September 30, 2012. 15. Commitments Operating Lease Agreements On February 25, 2009, the Company executed a three-year non-cancelable operating lease for its corporate office space.The lease began on April 1, 2009 and expired on March 31, 2012.Total base rent due during the term of the lease was $313,680. On May 23, 2011, the Company executed a 46-month non-cancelable operating lease for its new corporate office space.The lease began on June 1, 2011 and expires on March 30, 2015.Total base rent due during the term of the lease is $973,595.Monthly rent escalates during the term, but is recorded on a straight-line basis over the term of the lease. The Company can terminate the final five months of the lease with eight months' prior notice and the payment of unamortized costs.Rent expense under this lease for the nine months ended September 30, 2012 and 2011 was $219,584 and $148,556, respectively. 16. Subsequent Events On November 1, 2012, the Company authorized the issuance of 15,000 options with an exercise price of $1.00 per share.The options will vest equally over a four-year period beginning on the first anniversary of the date of grant. On November 6, 2012, the Company authorized the issuance of 13,000 options with an exercise price of $0.88 per share.The options will vest equally over a four-year period beginning on the first anniversary of the date of grant. On November 26, 2012, the Company authorized the issuance of 11,500 options with an exercise price of $0.70 per share.The options will vest equally over a four-year period beginning on the first anniversary of the date of grant. 13 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations is intended to provide a reader of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity, and certain other factors that may affect our future results. The following discussion and analysis should be read in conjunction with: (i) the accompanying unaudited condensed consolidated financial statements and notes thereto for the three and nine months ended September 30, 2012, (ii) the consolidated financial statements and notes thereto for the year ended December 31, 2011 included in Amendment No. 1 to our Annual Report on Form 10-K/A filed with the Securities and Exchange Commission (the “SEC”) on December 7, 2012 and (iii) the discussion under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of Amendment No. 1 to our Annual Report on Form 10-K/A. Aside from certain information as of December 31, 2011, all amounts herein are unaudited.Unless the context otherwise indicates, references to “Snap,” “we,” “our,” “us” and the “Company” refer to Snap Interactive, Inc. and its subsidiaries. Forward-Looking Statements In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.See “Forward-Looking Statements.”Our results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those discussed under “Item 1A. Risk Factors” of this Quarterly Report on Form 10-Q and our most recent Amendment No. 1 to Annual Report on Form 10-K/A. Overview We are an Internet company providing services in the expanding social discovery and online dating markets.We own and operate a dating and social discovery software application under the AreYouInterested.com brand that can be accessed on Facebook®, mobile devices such as iPhone® and Android®, as well as a stand-alone website.Our product is fully integrated across all gateways we offer and incorporates the Facebook Connect® integration tool, which allows users to “connect” their Facebook identity and friends to our website.Since August 2007, AreYouInterested.com has been one of the leading dating applications on Facebook based on the publicly reported number of daily and monthly active users. We primarily generate revenue from subscription fees and, as of November 30, 2012, we had approximately 102,000active subscribers.We consider a subscriber to be “active” if he or she has pre-paid for current access to premium features and the term of his or her subscription period has not yet expired.The number of our “daily active users” and “monthly active users” as publicly reported by AppData®, which includes non-paying users and paying subscribers, varies greatly on a daily and monthly basis, and is greater than the number of our active subscribers for the same measurement period. As of November 30, 2012, we had more than 5.2million monthly active users (“MAUs”) of the AreYouInterested.com application on Facebook platform.We believe that our extensive user base, along with the overwhelming amount of data that we have accumulated for several years across multiple platforms and data gathered in conjunction with Facebook platform’s real-time application programming interface (“API”), allows us to create a one-of-a-kind experience for users looking to meet people with similar interests. 14 During the quarter ended September 30, 2012, we executed key components of our long-term strategy for our redesigned AreYouInterested.com product, including: ● the official re-launch of the redesigned AreYouInterested.com product that was completed in early August 2012; ● the testing and development of designs, features, pricing and payment methods to increase user engagement and total revenues; and ● the installation of a new performance analytics structure that will allow us to analyze and react to our product’s performance in closer to real-time. Since the second quarter of 2012, we reduced our advertising and marketing expensesto preserve liquidity as we transitioned to our new product.While we believe that these actions are prudent and will yield long-term positive results, in the short-term these actions have caused: ● a decrease in both revenues and bookings during the third quarter of 2012, as compared to the third quarter of 2011; ● a decrease in the number of active subscribers during the third quarter of 2012, as compared to the third quarter of 2011; and ● a reduction in net loss during the third quarter of 2012, as compared to the third quarter of 2011, as the decrease in advertising and marketing expenses more than offset the effects of lower revenues and bookings. We are continuing to optimize the new product and are adding new features to increase user engagement and, thereby, improve rates at which installs are converted into paying subscribers.Since the second quarter of 2012, we have reduced advertising and marketing expenses, which has resulted in short-term declines in revenues, bookings and our subscriber count.We anticipate increasing our advertising and marketing expenses from current levels during the fourth quarter of 2012 and into the first quarter of 2013, which we expect to increase revenue, bookings and our overall subscriber count. Our application development processes are designed to enable us to rapidly and cost effectively develop our application to meet the expectations and preferences of users and the requirements of the third party platforms on which we offer our product.Expanding our presence on mobile platforms is currently a core objective for us.Although revenue opportunities on our mobile products are still in their early stages, we are investing heavily in engineering on our mobile products while we continue to develop such products and user acquisition costs are relatively inexpensive given our user base.We believe that our mobile dating and social discovery application will offer significant opportunities in the future and have increased the resources allocated to this product with the goal of positioning us as a leading provider of this product.A primary component of our mobile initiatives is to continue creating a seamless experience for users of our product across multiple platforms.We believe that this approach will better position us to be a leading provider of mobile dating services in the future as web browsing and web activity shifts to smartphones and other mobile devices.As a result of these efforts, wehave seen meaningful traction with our mobile product line, as we averaged over 450,000 daily sessions or visits to our mobile AreYouInterested.com platforms during the third quarter of 2012 (including iPhone, mobile web, and Android sessions). The majority of our logins occur on third party platforms, such as Facebook.We believe we provide value to these third parties by (i) creating and maintaining user engagement on, and integrating with, the platforms, (ii) driving traffic to the platforms to generate advertising revenue for such platforms, including through the placement of advertisements on our application pages, and (iii) directly purchasing advertising from the platforms. During the remainder of 2012, our business objectives include: ● Optimizing the redesigned AreYouInterested.com product by continuing to deploy new and engaging features for the product; ● Continuing to integrate and expand the overall product offering between the AreYouInterested.com Facebook application, AreYouInterested.com website and AreYouInterested.com iPhone and Android applications for an enhanced user experience across all platforms; ● Increasing the amount of resources devoted to mobile initiatives and increasing userengagement on our mobile products; ● Increasing our rate of advertising and marketing expenditures to increase traffic to the AreYouInterested.com brand; and ● Identifying and exploring new opportunities in our rapidly evolving industry. 15 How We Generate Revenue We generate the majority of our revenue through subscription fees and premium sales on our AreYouInterested.com application.Most of our revenue is generated from subscriptions originating on our AreYouInterested.com Facebook application, and an increasing amount of our revenue is being generated through subscriptions on our mobile platforms.We also generate a small portion of our revenue through advertisements on our products and micro-transactions that allow users to access certain other premium features. Our users have a variety of methods by which to purchase subscriptions to AreYouInterested.com.Users can pay by credit card, PayPal, Boku (a mobile payment provider), TrialPay or as an in-app purchase through Apple Inc.’s iPhone App Store.Pursuant to Apple Inc.’s terms of service, Apple Inc. retains 30% of the revenue that is generated from sales on our iPhone application through in-app purchases in the United States.Regardless of which payment method is utilized, users may access the AreYouInterested.com product through any of the gateways we offer. We recognize revenue from monthly premium subscription fees in the month in which the services are provided.Revenues are presented net of refunds, credits, and known and estimated credit card chargebacks.During 2011, subscriptions were offered in durations of one-, three- and six-month terms.A twelve-month subscription term was added in February 2012.Longer-term plans (those with durations longer than one month) are generally available at discounted monthly rates.All subscription fees, however, are collected at the time of purchase regardless of the length of the subscription term.Revenues from multi-month subscriptions are recognized over the length of the subscription term rather than when the subscription is purchased.Pursuant to our terms of service, subscriptions automatically renew for periods of the same length as the original subscription term until subscribers terminate their subscriptions. During 2011 and the first quarter of 2012, we recognized revenue from the direct sale of “points” over a two-month time period.Users could either purchase or earn points by performing activities, such as by browsing profiles that could be used in exchange for accessing certain premium features on our applications.Determining whether the criteria for spending points had been satisfied often involved management making assumptions and judgments that may have had an impact on the timing and amount of revenue we recognized in each period.In February 2012, we discontinued the sale of points. During August 2012, in conjunction with the re-launch of the AreYouInterested.com product we introduced micro-transactions to allow users to access certain premium features without purchasing a recurring subscription.While micro-transactions are not a significant driver of revenue at this time, we believe that such micro-transactions may increase user engagement with the product and increase the likelihood that they will become a subscriber.Revenue from micro-transactions is recognized over a two-month period. We recognize advertising revenue as earned on a “click-through,” impression and registration or subscription basis. Key Metrics Our management relies on certain performance indicators to manage and evaluate our business.The key performance indicators set forth below help us evaluate growth trends, establish budgets, measure the effectiveness of our advertising and marketing efforts and assess operational efficiencies.We discuss revenue and net cash used in operating activities under ‟Results of Operations” and ‟Liquidity and Capital Resources” below. Deferred revenue and bookings, additional measures of our performance, are also discussed below. Three Months Ended Nine Months Ended September 30, September 30, Consolidated Statements of Operations Data: Total revenues $ Consolidated Balance Sheets Data: Deferred revenue at period end $ Consolidated Statements of Cash Flows Data: Net cash provided by (used in) operating activities $ )
